            Case 1:20-cv-06985-LTS-SLC Document 51 Filed 12/11/20 Page 1 of 7




 KLEIN LAW GROUP OF NEW YORK PLLC
 l20 East 79* street, Suite IA
New York, New York 10021
( 347) 292-8170
Attorneysfor Plaint#

UNITED STATES DISTRICT COURT
SOUTHEM DISTRICT OF NEW YORK


     KENNETH       CURRY, RICARDO MMZITELL rl
     JACQUELINE BROWN PILGRIM, on behalf of
     themselves and other similarly situated,



                                                           Plaintiffs,
                               -

                                    against   -




     P&G AUDITORS AND CONSULTANTS,      LLC; GRC
     SOLUTIONS, LLC; PGX, LLC; AND APPLE
     BANCORP, INC. d/b/a APPLE BANK FOR SAVINGS,

                                                       Defendants.



 DECLAMTION  OF PLAINTIFF KENNETH CURIW IN SUPPORT OF PLAINTIFFS'
    MOTION TO CONDITIMNALLY CERTIFY A COLLECTWE ACTION AND
        AUTHORIZ/ NOTICE OF PENDENCY AND CONSENT TO JOIN


1,   Kenneth Curry, hereby declare under penalty of perjury that the followingis tnle:

                 My    name        is   Kenneth Curry and l   am    currently   a   resident of Henry County,

Georgia.

                 At   al1   times relevant to this Action, l was employed by Defendants             as an   Anti-

Money Laundering invesfigator (EAML'').

                 From approximately October 9, 2017 to August 26, 2018, Defendants                      P   & G

Auditors     and Consultants,           LLC's, (T&G'') GRC Solutions, LLC'S CiGRC'')
                                                       >                                       5
                                                                                                   PGX, LLC'S

            (collectively, kcontractor Defendants'') sent
(kiPGX'')
                                                                   me to   work at the Apple Bank located at
          Case 1:20-cv-06985-LTS-SLC Document 51 Filed 12/11/20 Page 2 of 7



                            73rd
2 100   Broadway, at West          Street in Manhattan that was owned and/or operated by Defendant

Apple Bancorp, lnc. d/b/a Apple Bank for Savings (Apple Bank'') (Contractor Defendants and

Apple Bank, referred to ollectively, as lDefendants'').

                During this period l worked exclusivelyfor Defendants                     as an    AML.

                My relationship with Defendants started                  on   or   around October 6, 2017, Deepa

Keswani Teckchandani, a      projed manager for                GRC and its affiliate P&G, interviewed             me   for the

AML position    on   the Apple Bank project.

         6.     As part Qf the     interview process, P&G and GRC required                         me to complete an


employment application? and to supply a copy of my resume and writing snmple,                         as   well   as   submit

to a   background check.

                On October 6, 2917, Louise                Hyland, an employee of P&G and GRC                 wrote to me


and stated that Deepa Kqswani Teckchandani wanted to hire me.

         8.     Subsequently, on October             9,    2017, P&G and GRC required me to enter into                      a


Master Subcontractor Agreement (CMSA'') through an entity l had created called KDC Consulting,

LLC. A true and correct icopy of this MSA            is    attached hereto    as   Exhibit A.

                KDC Consulting, LLC           is a   single member LLC and             has no     purpose other than to

allow me to work on complianc: review projects because agencies like GRC, P&G and PGX often

require compliance    ofcers/antirmoney laundering investigators to form these entities in order to

gain employment. KDC Consulting, LLC                has never       had any employees other than myself.

                lndeed, per the MSA,         even     if   1   alzd/or KDC wanted to hire another contractor to

work on the Apple Bank project, l couldn't have because the agreement stipulated that the

vlgcjontractor who will perform     t'he   services'' would be myself
              Case 1:20-cv-06985-LTS-SLC Document 51 Filed 12/11/20 Page 3 of 7



          1   l   .   The MSA     explicitlyprovided that l would       be   working for Apple Bank on      a   project

called
         ilvookback Review Phase 2.5'


          12.         The    MSA expressly stipulated that l would have to work a minimum of 40 hours

per week, and up to 60 hpurs per week. ln fact, this            was a   gross underestimate of the time l actually

spent working         on    the Apple Bank project, because       1   routinely worked    over 70 hours per week.


P&G and GRC and Apple Bank in fact required me to work no fewer than 65 hours in each week

and l averaged        over   65 hours of work per week throughoutthe duration of my employment.

          13.         The MSA further provided that, Apple Bnnk               is   ttcurrentlyopen extended hours,

plus additional hours on federal holidays'' in order to facilitate otlr work and to complete the work

on the deadlines,          I understand Apple Bank   set   for the completion of the Lookback Review Phase

2   project.

          1    4.     lndeed, upon infonnation and belief, Apple Bnnk directed GRC to force                us to   work

extremely long hours in order to complete the projects within its timefrnme.

          15.         During my work     on this   project, Apple Bank often hired additional security staff

and maintenance staff to allow           us   to utilize its premises at the Bank to work beyond normal

banking hours.

                      Pursuant to the MSA, the Apple Bnnk project was intended to last approximately

12   to 20 weeks      throughthe endof 2017.

                      For the duration of this project, P&G and GRC paid               me at   the tlat rate of $75.00


per hour.

                      Although P&G and GRC required me to work                more    than 40 hours per week, there

was no        provision in the agreement to pay me         a   time and half premillm for each hour beyond 40

that l worked.
             Case 1:20-cv-06985-LTS-SLC Document 51 Filed 12/11/20 Page 4 of 7



                      On or around, January 22, 2018, P&G and GRC renegotiated their Master

subcontractor Agreement with me, and began paying me $90.00 per hour through KDC

Consulting, LLC. A true and correct copy of this updated MSA                           is   attached hereto     as       Exhibit B.

            20.       The updated MSA again required me to work                    a   minimum'' of 40 hours per week,

did not agree to pay me             a   time and a half premium for each hour over 40, and specifically identified

that   1   would be the only person who could perform services for the Apple Bank project.

                      I continued to work              a   minimum of   65   hours in each week that                 1    worked for

Defendants under the updated MSA.

            22.       For example in the week ending Jtme 17, 2018, l worked                         73    hours.          The week


ending July 22, 2018, l worked 68.5 hours. The week ending July 29, 2018,                            1   worked 76.00 hours.

The week ending August 5, 2018,                  1   worked 67 hours. A true and correct copy of these time records

are attached hereto          as    Exhibit C.

            23.       1   continued working for P&G and GRC and APPLE BANK under these terms and

conditions tmtil on           or   around April 26, 201 8, at which time l was required to enter into another

MSA and Statement of Work, this time with PGX. A tnze and correct copy of this MSA                                         is   almexed


hereto      as   Exhibit D.

                      Even though PGX replaced P&G and GRC                    as   the party named        on   the employment


agreement, my             job duties did not         change and l continued    working at and for Apple Bank                      at the


same       location and      on    the second phase of the same project.

            25.       PGX agreed to continue to pay me $90.00 per hottr tllrough KDC Consulting, LLC

and PGX continued P&G and GRC'S                         policy of continuing to require me to work             no    fewer than       65



hours for each week that l worked for them.

            26.       PGX terminated my employment on                 or   about August 26, 2018.
          Case 1:20-cv-06985-LTS-SLC Document 51 Filed 12/11/20 Page 5 of 7



                   As     a   condition   o   my employment I was required to sign Apple Bank's acceptable

use   policy,'' which, among Other things, set fol'th the terms and conditions       1   was   required to abide

by in order to     use    Apple Bank's informationteclmology resources.

         28.        lt   is   my understanding that Apple Bank contracted    exclusivelywith the Contractor

Defendants to provide anti money laundering compliance review for the Lookback project that

occurred during this time frame.

                    Throughout my employment period, the Contractor Defendants supervised,

directed and controlled my work. l and all of the other AMLS worked under the supervision of                   a


Contractor Defendants supervisor who reviewed our work and answered questions                    we   had.

         30.        l and the other AMLS and TLs who worked on the Apple Bank project submitted

time sheets to our contats           at the   Contractor Defendants.

                    1    and the other AMLS and TLs were required to submit our time sheets at the end

of the week ending on Saturday. The Contractor Defendants would approve the time sheets over

the weekend.

         32.        Upon infonuation and belief, the Contractor Defendants submitted these time

sheets to       Apple Brlnk for review and to ascertain how much money Apple Bank owed the

Contractor Defendants to pay for               our   services.

                    Upon infonnation and belief both the Contractor Defendants and Apple Bank

routinelyretained copies of AMLS' and TLs' time                  sheets.


          34.       Throughoutmy Employment Period, I and Defendants' other AMLS and TLs were

required to follow Apple Bank's instructions in order to continue working                 on    the Apple Bank


review project.
         Case 1:20-cv-06985-LTS-SLC Document 51 Filed 12/11/20 Page 6 of 7



                     Our work product             was    ultimately reviewed by both the Contractor Defendants and

Apple Bank supervisors.

                     In addition to the supervision we received from the Contractor Defendants,                              we had


staff meetings where our dired supervisor would discuss feedback they received from Apple

Bank's employees who reviewed                      our   work. Those Apple Bank quality assurance personnel who

reviewed   our       work provided direction and feedback about the quality of                             our      work and made

                                                  t1SF's''          CCSDS
                                                                                             which are the Apple Balak forms
suggestions on ways to improve                                and           spreadsheets''

we   had to complete        as    part   as our    review of the Apple Bank transactions.

        37.          Apple Bank had its                 own    compliance staff who perfonned essentially the                    same


functions as AMLS and TLs did.

        38.          Based on my conversations and observations                        with other AMLS and TLs including

but not limited to Faizan Imam, Ledyne Clixte, Devika Ramnarine,                                  Willinm Schollmeyer, Manzo

Tiya, Andy Merline, James Hughes, Danielle Lucas, Erik Krasnic, Hernan Crivellari, Chhony

Ung, William Burns, Pamela Andrews, Robert Willinms, Frederick Anarfi, Ricardo Gonzalez, and

William Kaiser, who wew all part of a group referred to                          as   -l-eam 2'' we were      a1l   required to work

substantially more than 40 hours                   a   week, and joked about it because nobody was paid overtime

premiums for work in excess of 40 hours per week.

        39.          Based on my conversation with my                       co-plaintiffs 1 have learned that the Defendants

did not pay either of        us   overtime premiums for the hours we worked in excess of 40 hours                            a   week.


        40.          1   also learned from the Bediako lawsuit, that the                 Plaintiffs in that case       were not   paid

overtime premiums in excess of 40 hours in                           a   week, and based     on    these conversations and this


information,     1   have   no reason to      believe that the Defendants paid any AML                   or    TL who worked on

the Apple Bank lookbaek project overtime premiums.
        Case 1:20-cv-06985-LTS-SLC Document 51 Filed 12/11/20 Page 7 of 7


                  L%


Dated: December   /    ,   2920
HemzCounty, Genrgia
                                                            '




                                          Cy   :                  )
                                                   KennethCurry         .,,
